Exhibit 10.10

 

DASEKE, INC.

2017 MANAGEMENT STOCK OWNERSHIP PROGRAM

FOR SELECTED MANAGEMENT

 

 

 

 

Establishment

 

The following is a summary plan description of the terms of the 2017 Management
Stock Ownership Program (“MSOP Plan”) for selected members of management. The
MSOP Plan is a sub-plan of the Daseke, Inc., 2017 Omnibus Incentive Plan (the
“Incentive Plan”) and is intended to be a summary of the term of any Award which
is governed by the Award Agreement and the Incentive Plan. All capitalized terms
used herein shall have the meanings ascribed to them in the Incentive Plan,
unless specifically set forth otherwise herein.

 

 

 

Eligibility

 

Management employees of the Company or its subsidiaries, as designated by the
Company, are eligible to participate in the MSOP Plan.

 

 

 

Award Agreement

 

Each Award granted under the Plan shall be evidenced by a written Award
Agreement which shall specify the terms and conditions applicable to the Award.

 

 

 

Equity Awards

 

The equity awards granted under the MSOP Plan shall consist solely of
Nonqualified Stock Options (Options). Each Option shall give the Participant the
right, once vested, to buy one share of Company stock at a price equal to the
Fair Market Value of one Share of Company stock on the date of grant.

 

 

 

Employment With the Company

 

The Options granted under the MSOP Plan are granted on the condition that the
Participant continues to be employed by the Company or its subsidiaries from the
date of grant through (and including) the applicable vesting date(s) (referred
to herein as the “Period of Restriction”).

 

 

 

Vesting

 

The number of Options granted shall vest ratably at the rate of twenty percent
(20%) annually from the date of grant, provided the Participant continues to be
employed with the Company or its subsidiaries through such anniversary or
anniversaries.

 

 

 

Exercise

 

After vesting and before the expiration date, the Participant may exercise an
Option to buy a share of Company stock.

 

 

 

Expiration Date

 

Options will expire ten years from the date of grant or such earlier time
provided in the Award Agreement.

 

 

 

Dividend Equivalent and Voting Rights

 

Before the Option is exercised, Participant shall not be entitled to dividend
equivalent rights and shall not have voting rights with respect to the
unexercised Options.

 

 

 

Termination of Employment by Death or Disability

 

In the event the Participant’s employment with the Company is terminated by
reason of death or Disability (as defined in the Incentive Plan), all Options
held by the Participant at the date of termination and still subject to
the Period of Restriction shall immediately become vested, together with amounts
previously vested, on a pro rata basis based on the number of full months
completed during the Restriction Period up through the date of termination
divided by the total number of months in the Restriction Period. The Participant
or the Participant’s beneficiary shall have the right to exercise the Option for
the shorter of 90 days from the date of termination or the expiration of the
stated term.

 

 

 

Termination of Employment for Other Reasons

 

In the event the Participant’s employment with the Company is terminated for any
reason other than death or Disability, all Options held by the Participant at
the date of termination and still subject to the Period of Restriction shall be
forfeited.

 

--------------------------------------------------------------------------------


 

Transferability of Awards

 

No Award may be sold, assigned, alienated, pledged, attached or otherwise
transferred or encumbered by a Participant otherwise than by will or by the laws
of descent and distribution.

 

 

 

No Right to Employment

 

The grant of an Award shall not be construed as giving a Participant the right
to be retained in the employment of the Company. Further, the Company may at any
time dismiss a Participant from employment free from any liability or any claim
under the MSOP Plan or any Award Agreement.

 

 

 

No Rights to Awards

 

No Participant or other person shall have any claim to be granted any Award, and
there is no obligation for uniformity of treatment of Participants, Awards, or
holders or beneficiaries of Awards. The terms and conditions of Awards and the
Committee’s determinations and interpretations with respect thereto need not be
the same with respect to each Participant (whether or not such Participants are
similarly situated).

 

 

 

Tax Withholding

 

The Company shall have the right and is hereby authorized to withhold from any
Award, from any payment due or transfer made under any Award or under the MSOP
Plan or from any compensation or other amount owing to a Participant the amount
(in cash, Shares, other securities, other Awards or other property) of any
applicable withholding taxes in respect of an Award or any payment or transfer
under an Award or under the MSOP Plan, and to take such other action(s) as may
be necessary or appropriate to ensure the payment of such taxes.

 

--------------------------------------------------------------------------------